LEHMAN, J.
The defendant appeals from an order denying her motion to vacate a judgment entered on her default and permit her to defend the action. It appears that when the action was called for trial the defendant endeavored to procure a postponement upon grounds which might well appeal to the discretion of the court, even though they constituted no legal ground. The defendant then moved to open her default, and her motion was granted, upon condition that she file a bond on the next day with two sufficient sureties. The defendant filed a bond thereafter, but the sureties failed to justify in a manner satisfactory to the parties or to the justice at Special Term. The plaintiff thereupon entered judgment upon the inquest, and the defendant promptly moved to vacate that judgment and for another opportunity to open her default.
It is shown that, if the judgment is allowed to stand, it will not only conclude the defendant in regard to the cause of action alleged in the complaint, but will bar her from proceeding in another and larger action pending in the Supreme Court. Under these circumstances, even though it be conceded that the defendant is not free from fault, her negligence is not apparently willful, nor is her claim interposed in bad faith. She should not be barred from the courts merely because she has failed to comply with the previous order, but she should be given a reasonable opportunity to file her bond with new sureties.
The order should therefore be reversed, but without costs or dis*46bursements, and the motion to vacate the judgment and open the default granted, provided that the defendant file a bond with two good and sufficient sureties to be approved by .the court within 10 days after service of a copy of the order entered hereon in the City Court, with notice of entry thereof. All concur.